
	

114 HR 2744 IH: Integrated Coastal and Ocean Observation System Act Amendments of 2015
U.S. House of Representatives
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2744
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2015
			Mr. Young of Alaska (for himself, Mr. Sablan, and Mr. Guinta) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize the Integrated Coastal and Ocean Observation System Act of 2009, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Integrated Coastal and Ocean Observation System Act Amendments of 2015. 2.Staggered terms for national integrated coastal and ocean observation system advisory committeeSection 12304(d)(3)(B) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(d)(3)(B)) is amended—
 (1)by striking Members and inserting the following:  (i)In generalExcept as provided in clause (ii), members; and
 (2)by adding at the end the following:  (ii)Staggered termsThe Administrator may appoint or reappoint a member for a partial term of 1 or 2 years in order to establish a system of staggered terms. The Administrator may appoint or reappoint a member under this clause only once. A member appointed or reappointed to a partial term under this clause may not serve more than one full term.. 
 3.Integrated coastal and ocean observation system cooperative agreementsSection 12305(a) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3604(a)) is amended by inserting disburse appropriated funds to, after agreements, with,.
 4.Reauthorization of Integrated Coastal and Ocean Observation System Act of 2009Section 12311 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3610) is amended by striking are authorized to be appropriated to the Secretary of Commerce for fiscal years 2009 through 2013 such sums as are necessary and inserting is authorized to be appropriated to the Secretary of Commerce for each of fiscal years 2015 through 2019 $36,151,000.
		
